Citation Nr: 1505286	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  09-05 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for arthritis or other disorder of the bilateral shoulders, bilateral arms, low back, bilateral legs, and other joints, to include as secondary to service-connected cervical sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1973 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Los Angeles, California.

The Veteran testified before the undersigned at a Board hearing in August 2012.  A transcript of the hearing has been reviewed and associated with the claims file.

This matter was before the Board in October 2012 where it was remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In pertinent part, the Board's October 2012 remand directives required that the RO/AMC schedule the Veteran for a VA examination to determine the nature and etiology of any disorder of the right and left shoulders, right and left arms, low back, right and left legs, and other joints.  The examiner was to provide an opinion as to whether the claimed conditions were caused or aggravated by the appellant's service connected cervical disability or were otherwise related to military service.  

The Veteran was provided a VA examination in November 2012.  The examiner noted diagnoses of lumbar spondylosis; degenerative joint disease of the right and left knees; and rotator cuff tears and impingements of the right and left shoulders.  The examiner determined that the claimed conditions were less likely than not incurred in or caused by military service.  However, the examiner did not provide and opinion as to whether the conditions were caused or aggravated by the appellant's service-connected cervical spine disability.  The Court has stated that the Veteran is entitled to compliance with the specific remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, a new VA examination is required on remand.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any disorder of the right and left shoulders, right and left arms, low back, right and left legs, and other joints.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report. 

All necessary tests and studies should be conducted.  The examiner must identify all current disabilities of the right and left shoulders, right and left arms, low back, right and left legs, and/or other joints.  Thereafter, for each diagnosed disability, the examiner should provide an opinion to the following questions:

a. Is it at least as likely as not (a 50 percent probability or more ) that any current disability of the right and left shoulders, right and left arms, low back, right and left legs, and/or other joints was caused by the Veteran's service-connected cervical spine disability?

b. Is it at least as likely as not (a 50 percent probability or more) that any current disability of the right and left shoulders, right and left arms, low back, right and left legs, and/or other joints has been aggravated by (i.e., permanently worsened beyond normal progression) by the Veteran's service-connected cervical spine disability?

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

c. Is it at least as likely as not (a 50 percent probability or more) that any current disability of the right and left shoulders, right and left arms, low back, right and left legs, and/or other joints is otherwise related to military service?

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2. If any benefit sought on appeal remains denied; issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




